DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 5/27/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 4-13, and 21 are rejected under 35 U.S.C. 103 as obvious over Moren (WO 2017/127239 A1).
Moren teaches pressure-sensitive adhesive sheets for use in a multitude of applications including displays and touch panels (page 23, line 30 – page 24, line 12) wherein the pressure-sensitive adhesive may comprise a number of intermediate layers that may have the same composition as the pressure-sensitive adhesive (i.e., wherein a layer B is placed in direct contact with the backside of a layer A) (page 4, lines 15-29). Moren further teaches the layers (i.e., layer A and layer B) may comprise a photocurable pressure-sensitive adhesive composition (e.g., e-beam) or a solvent-based pressure-sensitive adhesive composition (page 23, lines 9-29). 
Moren also teaches the use of plasticizers such as polyethylene oxide (i.e, polyethylene glycol and a hydrophilicity enhancer); wherein it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of plasticizers in the adhesive layers to optimize their pliability (page 18, lines 5-11).
Moren further teaches the compositions may comprise preferably a non-polar linear or branched alkyl (meth)acrylate ester having a linear or branched alkyl group comprising preferably from 1 to 32 carbon atoms, from 1 to 20 carbon atoms, or from 1 to 15 carbon atoms (page 9, line 30 – page 10, line 19); wherein the curable precursor composition comprises at least 50 weight percent of a linear or branched alkyl (meth)acrylate ester as a main monomer (page 15, lines 9-12) which would have rendered obvious to one of ordinary skill in the art at the time of invention wherein the layer A is formed with an acrylic pressure-sensitive adhesive comprising an acrylic polymer, and at least 50 % by weight of monomers forming the acrylic polymer is an alkyl (meth)acrylate having an alkyl group with 1 to 20 carbon atoms at its ester terminus.
Moren teaches the thickness of the layers may be between 25 and 6000 μm (page 6, lines 5-10). This ranges substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Moren, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
With regard to the adhesive strength, water-resistant adhesive strength, water-peel adhesive strength, and wherein the layer A is water-insoluble and non-water- swellable, the pressure-sensitive adhesive sheet of Moren suggests or would have otherwise rendered obvious the structure and composition of the pressure-sensitive adhesive sheet of the instant claims, so it is deemed to have the same properties of the instant claims. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of previous prior art of record. The Applicant is directed to the 35 USC § 103 section above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783